DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103  is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-8, 10-12, 19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 10,878,860 B1) in view of Jeong et al. (US 2020/0382121 A1).
Regarding claim 1: 
As shown in FIGS. 1-7B, Gupta discloses a method, comprising: 
generating, at a first device (Gupta, FIG. 2, Storage Medium Interface 128), a first signal (Gupta, FIG. 5, col. 8, lines 48-55; “Specifically, in order to transmit -1, or a transition from -1 to -1, MN1 is turned on, thereby pulling PAD0 down to a low level (e.g., 0.25*VDDO). In order to transmit a 0, or a transition from 0 to 0, all transistors are turned off, thereby keeping PAD0 at an intermediate level (e.g., 0.5*VDDO). In order to transmit a +1, or a transition from +1 to +1, MP1 is turned on, thereby pulling PAD0 up to a high level (e.g., 0.75*VDDO)”) modulated using a modulation scheme having more than two levels (Gupta, FIG. 3A, col. 5, line 64-col. 6, line 10; “FIG. 3A depicts an example multi-level signal (MLS) scheme in accordance with some embodiments. The example MLS depicted in the figure uses three signaling levels for transmission of data bits: a high level 302, medium level 304, and low level 306.”) for transmission to a second device (Gupta, FIG. 2, Storage Medium 130) over a channel (Gupta, FIG. 2, channel 103), wherein the channel is terminated to a first level (Gupta, col. 8, lines 4-23 “In some embodiments, the storage medium 130 includes a termination circuit which receives the multi-level signal communicated over the channel 103.”); 
generating a second signal comprising a level that is between the first level and one or more of the more than two levels (Gupta, FIG. 5, col. 9, lines 17-20; “The third driver stage 506c may be used for transitions from -1 to 0 (row 514 in table 510), and the fourth driver stage 506d may be used for transitions from +1 to 0 (row 522 in table 510).”); and 
transmitting the first signal and the second signal to the second device over the channel (Gupta, col. 5, lines 58-63; “Embodiments of the interface 128 described herein implement an improved signaling approach by encoding (e.g., using encoder 204) the data to be written into a multi-level signal (MLS), impedance matching the data (e.g., using driver stage(s) 206), and signaling the data over channel 103 to a particular storage medium 130 for storage.”).

Although Gupta discloses all of the above and discloses the multi-level signal cycles sequentially through the levels (Gupta, col. 6, lines 3-11; “The MLS cycles sequentially through the three levels at a fixed pattern. In some embodiments, the pattern is 0, +1, 0, -1, and so forth. Stated another way, a full cycle of the sequence is middle-to-high, high-to-middle, middle-to-low, and low-to-middle. Other patterns may be implemented, and signaling schemes using more than three levels may be implemented without departing from the scope of the inventive concepts described herein”), Gupta may not specifically disclose “based at least in part on generating the first signal,” as recited in claim 1.
However, Jeong discloses based at least in part on generating the first signal (Jeong, FIG. 13, paragraph [0123]; “The encoder 200 includes an activation decision circuit 210 and a magnitude decision circuit 220. The activation decision circuit 210 determines whether to activate each of the multi-bit control signals according to the values of bits D1 and D0 of the multi-bit data, and thus turns on or off the pull-up driver circuit and the pull-down driver circuit.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Gupta as taught by Jeong such that generating a second signal is based at least in part on generating the first signal, thus allowing improved linearity of the transmitter (Jeong, paragraph [0010]).

	Regarding claim 2: 
The combination of Gupta and Jeong discloses the method of claim 1, further comprising: generating, at the first device, a third signal comprising the first level; and transmitting the third signal after transmitting the second signal (Gupta, col. 6, lines 3-11).

	Regarding claim 4: 
The combination of Gupta and Jeong discloses the method of claim 1, further comprising: transmitting the second signal to the second device for at least one symbol period after transmitting the first signal (Gupta, FIG. 3B, MLS and Clock).

	Regarding claim 5: 
The combination of Gupta and Jeong discloses the method of claim 1, wherein the modulation scheme comprises the first level, a second level, a third level, and a fourth level, and wherein the first level comprises a highest level and the fourth level comprises a lowest level (Jeong, FIG. 1, PAM-4 and Gupta col. 5, line 64-col. 6, line 10 discloses “Other patterns may be implemented, and signaling schemes using more than three levels may be implemented without departing from the scope of the inventive concepts described herein.”).

	Regarding claim 6: 
The combination of Gupta and Jeong discloses the method of claim 5, wherein the second signal comprises the second level or the third level (Since Gupta discloses that the second signal comprises a level that is between the first and one or more of the more than two levels and Jeong discloses 4 levels, it would be obvious to one of ordinary skill in the art that the combination of Gupta and Jeong discloses wherein the second signal comprises the second level or the third level).

	Regarding claim 7: 
As shown in FIGS. 1-7B, Gupta discloses an apparatus (Gupta, FIG. 1, Data Storage System 100
a controller (Gupta, FIG. 1, Storage Controller 124) configured to: 
generate a first signal (Gupta, FIG. 5, col. 8, lines 48-55; “Specifically, in order to transmit -1, or a transition from -1 to -1, MN1 is turned on, thereby pulling PAD0 down to a low level (e.g., 0.25*VDDO). In order to transmit a 0, or a transition from 0 to 0, all transistors are turned off, thereby keeping PAD0 at an intermediate level (e.g., 0.5*VDDO). In order to transmit a +1, or a transition from +1 to +1, MP1 is turned on, thereby pulling PAD0 up to a high level (e.g., 0.75*VDDO)”) modulated using a modulation scheme having more than two levels (Gupta, FIG. 3A, col. 5, line 64-col. 6, line 10; “FIG. 3A depicts an example multi-level signal (MLS) scheme in accordance with some embodiments. The example MLS depicted in the figure uses three signaling levels for transmission of data bits: a high level 302, medium level 304, and low level 306.”)  for transmission to a second device (Gupta, FIG. 2, Storage Medium 130) over a channel (Gupta, FIG. 2, channel 103), wherein the channel is terminated to a first level (Gupta, col. 8, lines 4-23 “In some embodiments, the storage medium 130 includes a termination circuit which receives the multi-level signal communicated over the channel 103.”); 
generate a second signal comprising a level that is between the first level and one or more of the more than two levels (Gupta, FIG. 5, col. 9, lines 17-20; “The third driver stage 506c may be used for transitions from -1 to 0 (row 514 in table 510), and the fourth driver stage 506d may be used for transitions from +1 to 0 (row 522 in table 510).”); and 
an interface (Gupta, FIG. 1, Storage Medium Interface 128) coupled with the controller (Gupta, FIG. 1, Storage Controller 124) and the channel (Gupta, FIG. 1, channel 103), the interface configured to transmit the first signal and the second signal via the channel (Gupta, FIG. 1, Host Interface 129).

Gupta, col. 6, lines 3-11; “The MLS cycles sequentially through the three levels at a fixed pattern. In some embodiments, the pattern is 0, +1, 0, -1, and so forth. Stated another way, a full cycle of the sequence is middle-to-high, high-to-middle, middle-to-low, and low-to-middle. Other patterns may be implemented, and signaling schemes using more than three levels may be implemented without departing from the scope of the inventive concepts described herein”), Gupta may not specifically disclose “based at least in part on generating the first signal,” as recited in claim 1.
However, Jeong discloses based at least in part on generating the first signal (Jeong, FIG. 13, paragraph [0123]; “The encoder 200 includes an activation decision circuit 210 and a magnitude decision circuit 220. The activation decision circuit 210 determines whether to activate each of the multi-bit control signals according to the values of bits D1 and D0 of the multi-bit data, and thus turns on or off the pull-up driver circuit and the pull-down driver circuit.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Gupta as taught by Jeong such that generating a second signal is based at least in part on generating the first signal, thus allowing improved linearity of the transmitter (Jeong, paragraph [0010]).

	Regarding claim 8: 
The combination of Gupta and Jeong discloses the apparatus of claim 7, wherein the interface is configured to transmit a third signal after the second signal, wherein the third signal comprises the first level (Gupta, col. 6, lines 3-11).



Regarding claim 10: 
The combination of Gupta and Jeong discloses the apparatus of claim 7, wherein the interface is configured to transmit the second signal for at least one symbol period after transmitting the first signal (Gupta, FIG. 3B, MLS and Clock).

	Regarding claim 11: 
The combination of Gupta and Jeong discloses the apparatus of claim 7, wherein the modulation scheme comprises the first level, a second level, a third level, and a fourth level, and wherein the first level comprises a highest level and the fourth level comprises a lowest level (Jeong, FIG. 1, PAM-4 and Gupta col. 5, line 64-col. 6, line 10 discloses “Other patterns may be implemented, and signaling schemes using more than three levels may be implemented without departing from the scope of the inventive concepts described herein.”).

	Regarding claim 12: 
The combination of Gupta and Jeong discloses the apparatus of claim 11, wherein the second signal comprises the second level or the third level (Since Gupta discloses that the second signal comprises a level that is between the first and one or more of the more than two levels and Jeong discloses 4 levels, it would be obvious to one of ordinary skill in the art that the combination of Gupta and Jeong discloses wherein the second signal comprises the second level or the third level).

	Regarding claim 19: 
As shown in FIGS. 1-7B, Gupta discloses an apparatus, comprising: 
a data source (Gupta, FIG. 1, Host Interface 129
a generation component (Gupta, FIG. 5, encoder 204) coupled with the data source (Gupta, col. 7, lines 1-7; “The transmitter slice 402 includes an encoder 204 for encoding data received from the host for storage in a storage medium 130.”), the generation component for generating data bits from the data source corresponding to data for transmission from a first device (Gupta, FIG. 5, Transmitter Slice 502) to a second device (Gupta, FIG. 5, Storage Medium 130), 
a driver (Gupta, FIG. 5, driver stages 506a-d) coupled with a channel (Gupta, FIG. 5, channel) that couples the first device (Gupta, FIG. 5, Transmitter Slice 502) to the second device (Gupta, FIG. 5, Storage Medium 130), the driver for driving the channel with a signal having more than two levels (Gupta, FIG. 3A, col. 5, line 64-col. 6, line 10; “FIG. 3A depicts an example multi-level signal (MLS) scheme in accordance with some embodiments. The example MLS depicted in the figure uses three signaling levels for transmission of data bits: a high level 302, medium level 304, and low level 306.”), and 
a processor (Gupta, FIG. 2, decoder 212) coupled with the generation component and the driver, the processor configured to: receive the data bits from the generation component (Gupta, col. 8, lines 4-9; “In some embodiments, the storage medium 130 includes a termination circuit which receives the multi-level signal communicated over the channel 103.”).

Although Gupta discloses all of the above and discloses the multi-level signal cycles sequentially through the levels (Gupta, col. 6, lines 3-11; “The MLS cycles sequentially through the three levels at a fixed pattern. In some embodiments, the pattern is 0, +1, 0, -1, and so forth. Stated another way, a full cycle of the sequence is middle-to-high, high-to-middle, middle-to-low, and low-to-middle. Other patterns may be implemented, and signaling schemes using more than three levels may be implemented without departing from the scope of the inventive concepts described herein”), Gupta may not specifically disclose “based at least in part on a set of bits,” as recited in claim 1.
Jeong, FIG. 13, paragraph [0123]; “The encoder 200 includes an activation decision circuit 210 and a magnitude decision circuit 220. The activation decision circuit 210 determines whether to activate each of the multi-bit control signals according to the values of bits D1 and D0 of the multi-bit data, and thus turns on or off the pull-up driver circuit and the pull-down driver circuit.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Gupta as taught by Jeong such that generating a second signal is based at least in part on generating the first signal, thus allowing improved linearity of the transmitter (Jeong, paragraph [0010]).

	Regarding claim 24: 
The combination of Gupta and Jeong discloses the apparatus of claim 19, wherein the more than two levels comprise four levels (Jeong, FIG. 1, PAM-4 and Gupta col. 5, line 64-col. 6, line 10 discloses “Other patterns may be implemented, and signaling schemes using more than three levels may be implemented without departing from the scope of the inventive concepts described herein.”).


Allowable Subject Matter
Claims 3, 9 and 20-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-18 and 25-30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach, “driving the channel to a level that is between a highest of the more than two levels and a lowest of the more than two levels for at least one symbol period after the plurality of symbol periods based at least in part on transmitting the data,” as recited in claim 13 and similarly in claim 25.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA M MCKIE whose telephone number is (571)270-5148.  The examiner can normally be reached on Monday-Friday 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









GINA M. MCKIE
Examiner
Art Unit 2631



/GINA M MCKIE/               Examiner, Art Unit 2631    

/SHUWANG LIU/               Supervisory Patent Examiner, Art Unit 2631